DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/2/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 13, 15-17, 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chmielewski et al. (US 6632209), and further in view of Lucast et al. (US6198016), Mitchell et al. (US20070250024) and Ducker et al. (US20040087928).
As to claim 1, Chmielewski et al. discloses a package (see e.g. continuous running core web are in packaging form in order to reduce shipping cost in line 25-50 in column 2, line 45-55 in column 4) containing a single continuous running web of laminated material (see e.g. Fig 8-9 is a continuous manufacturing of the absorbent laminate core  wherein the absorbent core is laminate comprising three layers in abstract, which the thin absorbent core in abstract corresponds to the claimed web) with the package comprising adjacent layers, where the laminated material comprises a first layer of tissue (see e.g. upper and lower exterior tissue layers 206/208 in line 55-65 in column 19) laminated to a layer of particulate mixed with adhesive fibers (see e.g. Fig 8-9 is a continuous manufacturing of the absorbent laminate core which comprises intermediate SAP 202, adhesive 210/212 on both side of the SAP,  The adhesive can comprise adhesive fibers and more open area in line 5-30 in column 7, wherein the adhesive promotes SAP entrapment in line 30-40 in column 7) laminated to a second layer of tissue(see e.g. upper and lower exterior tissue layers 206/208 in line 55-65 in column 19), to form a sandwich 
Chmielewski et al. further discloses it is still yet a further object of the invention to provide a thin, high density absorbent laminate that has good liquid absorption characteristics and especially surge capacity or absorption rate(see e.g. line 30-40 in column 3). Chmielewski et al. also disclose the raw materials for the absorbent core is low density raw absorbent core materials in Fig 5c, and raw absorbent core laminate is compressed by rollers (see e.g. 218, 122, Fig 8-9, line 8-line 21 in column 22). Chmielewski et al. discloses the optimum density range for the final compressed absorbent layer is from about 0.15-0.35 g/cc, and more preferably about 0.25 g/cc (see e.g. line 45-55 in column19). 
Chmielewski et al. does not explicitly disclose “in which the Material Density of the laminated material in the package is more than 1.5 times the Density of the laminated material after removing it from the package, and where a mixture of the particulate and the adhesive fibers form a pressure sensitive three-dimensional lattice structure where the particulate is suspended within a matrix, and where the mixed layer is free of cellulosic or synthetic fibrous additives”. 
Lucast et al. (US6198016) discloses an absorbent article such as sanitary napkin (see e.g. 20-30 in column 14) comprising superabsorbent particulate and adhesive fiber as absorbent layer, wherein a mixture of the particulate and the adhesive fibers form a three-dimensional lattice structure where the particulate is suspended within a matrix(see e.g. Lucast et al. discloses superabsorbent particles 16 are surrounded by entangled web of pressure-sensitive adhesive fibers 18, in more details nonwoven web 12 containing superabsorbent particles 16 and having coated thereon a fibrous adhesive layer 14 comprising an entangled web of pressure-sensitive adhesive fibers 18(see e.g. line 62-67 in column 8). Lucast et al. discloses the particulate material can be distributed uniformly through the fibrous web (see e.g. in line 30-40 in column 11). Lucast et al. discloses the fibers in the particle-containing layer can include pressure-sensitive adhesive fibers that will impart durable tackiness to the particle-containing layer (see e.g. line 22-25 in column 4).  For brevity, the pressure-sensitive adhesive fibers and the temporarily tacky fibers will be referred to collectively as adhesive fibers (see e.g. line 22-39 in column 4))
                     
    PNG
    media_image1.png
    857
    704
    media_image1.png
    Greyscale

FIG. 1 is a perspective view of the breathable fibrous adhesive nonwoven web used in the invention tape. 
FIG. 2 is a cross-sectional view of an adhesive-coated substrate according to the present invention.
Lucast et al. additionally discloses the absorbent particles preferably are adhered to the fibers in the particle-containing layer.  The actual nature of the adhesion will depend on the particles and fibers that are employed and the manner in which the particles are introduced into the web.  Adhered particles will desirably exhibit "area contact" with one or more adjacent fibers, that is, they will appear to make more than mere point contact at areas where a fiber may touch a particle.  Preferably, at least some of the fibers in the particle-containing layer should exhibit sufficient tackiness when being formed so that they will adhere to each other at room temperature (see e.g. line 1-10 in column 3). Thus Lucast et al. discloses mixture of the particulate and the adhesive fibers form a pressure sensitive three-dimensional lattice structure where the particulate is suspended within a matrix. 
Both Chmielewski et al. and Lucast et al. are analogous in the field of absorbent core comprising adhesive fiber and superabsorbent particulate, it would have been obvious for a person with ordinary skills in the art to modify the core structure of Chmielewski et al. to be a mixture of the particulate and the adhesive fibers form a pressure sensitive three-dimensional lattice structure where the particulate is suspended within a matrix as taught by Lucast et al. in order to achieve a core structure that comprise coherent pressure-sensitive adhesive fibers which are intimately entangled each with the other in the form of a coherent breathable fibrous adhesive nonwoven web that will impart durable tackiness to the superabsorbent particle within the core layer as suggested in Par. 24-30 in column 12 by Lucast et al.. 
Chmielewski et al. in view of Lucast et al. does not explicitly discloses in which the Material Density of the laminated material in the package is more than 1.5 times the Density of the laminated material after removing it from the package, and where the mixed layer is free of cellulosic or synthetic fibrous additives
Mitchell et al. (US20070250024) discloses a continuous core sheet comprising superabsorbent particulate/polymer for absorptive pad in Par. 51, where a mixture of the particulate (see e.g. preferably 50%-100%, by weight superabsorbent particles in Par. 51) and the adhesive (0%-50% by weight of adhesives in Par. 51) form a three-dimensional lattice structure where the particulate is suspended within a matrix(see e.g. Fig 5a-5b, interpenetrating polymer network (IPN) in Par. 72), and where the mixed layer is free of cellulosic or synthetic fibrous additives(see e.g. 100% of superabsorbent polymer in Par. 32)
Both Chmielewski et al. in view of Lucast et al. and Mitchell et al. are analogous in the field of continuous absorbent core for absorptive pad application, it would have been obvious for a person with ordinary skills in the art to modify the core structure of Chmielewski et al. in view of Lucast et al. with the compressed integral consolidated core sheet structure (see e.g. compressed mat into an integral consolidated structure in Par. 28-29) made of SAP particle comprises up to 100% SAP and adhesive only taught by Mitchell et la. since the sheet can have unexpected structural integrity with little or no shakeout or loss of superabsorbent particles during or after manufacture in Par. 30 and achieve a ultimate exceptional water absorption and retention properties, quick absorbing , good fluid permeability, and resist deformation under applied stress or pressure absorbent core as suggested by Par. 31 of Mitchell et la. 
Chmielewski et al. in view of Lucast et al. and Mitchell et al. does not explicitly discloses in which the Material Density of the laminated material in the package is more than 1.5 times the Density of the laminated material after removing it from the package.
Ducker et al. (US20040087928) discloses It is recognized that collection of material having various basis weights, densities, or compositions upon the web may cause problems when the collection of material involves satisfactorily layering the wide web, or multiple web segments made from the wide web, into a bundle such as by winding onto a roll or spool, or by festooning.  Bundling of non-woven material, such as by winding or festooning, is often referred to as "packaging" in the art of non-woven manufacture in Par. 60.
Ducker et al. discloses preformed cores can be of relatively high density and this has a positive impact on shipping cost.  With high density preformed cores, the core material and the finished cores are of similar density, in the range of 0.25 g/cm.sup.3 to 0.50 g/cm.sup.3, and the high density cores are very attractive from the standpoint of shipping and storage relative to preformed cores of lower density.  Since the customer, typically a retailer, has a great deal to say about the value of a product and is interested in reducing its storage costs and shelf space requirements, it is even more advantageous to have a high density core in a finished absorbent article in Par. 9. 
Both Chmielewski et al. in view of Lucast et al. and Mitchell et al., and Ducker et al. are analogous in the field of continuous absorbent core package, it would have been obvious for a person with ordinary skills in the art to modify the continuous absorbent package of Chmielewski et al. in view of Lucast et al. and Mitchell et al. to be winded roll, spool or festoon with higher density, thinner thickness as taught by Ducker et al. in order to achieved desired density with reduced storage space requirement as suggested by Ducker et al. 
Chmielewski et al. in view of Lucast et al. and Mitchell et al., and Ducker et al. discloses a same winded compressible package comprising adhesive fiber lattice ( have air pocket as the result) with SAP embedded within as the instant application, wherein the density will be increased as the result of space saving. It would have been obvious for a person with ordinary skills in the art to adjust the pressure during winding roll of the package roll of Chmielewski et al. in view of Lucast et al. and Mitchell et al., and Ducker et al. to as high as permuted in order to achieve as high density as possible in order to maximize the space savings suggested by Ducker et al. 
Furthermore, the instant application disclose the package roll density of 0.25 g/cc with a starting density of 0.15 g/cc and achieve density ratio of 1.7 by adjusting pressure in Par. 126. Table 3. Par. 64. By comparison, Chmielowski et al. discloses the absorbent core according to the preferred embodiments of the present invention includes an absorbent layer having an average density of from about 0.10 to about 0.40 grams per cubic centimeter. Ducker et al. discloses preformed cores can be of relatively high density and this has a positive impact on shipping cost.  With high density preformed cores, the core material and the finished cores are of similar density, in the range of 0.25 g/cm.sup.3 to 0.50 g/cm.sup.3 in Par. 9. Both starting core density and winded core density overlap with the instant application. 
Thus claim limitation “Material Density of the laminated material in the package is more than 1.5 the Density of the laminated material after removing it from the package” is met. 
As to claim 2. Chmielewski et al. in view of Lucast et al. and Mitchell et al., and Ducker et al. disclose the package according to claim 1 where the package is a festooned package(see e.g. Ducker et al. discloses festoon in Par. 60)
As to claim 3. Chmielewski et al. in view of Lucast et al. and Mitchell et al., and Ducker et a. discloses a roll containing a continuous running web of laminated material comprising a first layer of tissue laminated to a layer of superabsorbent particulate mixed with adhesive fibers laminated to a second layer of tissue to form a sandwich, in which the Material Density of the laminated material in the roll is more than 3 times the Density of the laminated material when it is removed from the roll, where a mixture of the particulate and the adhesive fibers form a pressure sensitive three-dimensional lattice structure where the particulate is suspended within a matrix, and where the mixed layer is free of cellulosic or synthetic fibrous additives(see discussion of claim 1).
As to claim 4. Chmielewski et al. in view of Lucast et al. and Mitchell et al., and Ducker et a. discloses the roll according to claim 3 in which a Wind Layer Thickness of the web of laminated material is less than 0.3mm (see e.g. see e.g. Chmielewski discloses the thickness of preferred absorbent layer is less than about 0.5 millimeters in line 25-30 in column 4 for an average density of from about 0.10 to about 0.40 grams per cubic centimeter. Thus it would be expected when the package roll of Chmielewski et al. in view of Lucast et al. and Mitchell et al., and Ducker et al. is further compacted by the teaching of Ducker et al. the thickness would even less 0.5 millimeter).
As to claim 5. Chmielewski et al. in view of Lucast et al. and Mitchell et al., and Ducker et al. discloses the roll according to claim 3 in which a Wind Layer Thickness of the web of laminated material is less than 0.27mm(see e.g. discussion of claim 4).
As to claim 6. Chmielewski et al. in view of Lucast et al. and Mitchell et al., and Ducker et al. discloses the continuous roll core materials packaging, although Chmielewski et al. in view of Lucast et al. and Mitchell et al., and Ducker et al. does not explicitly discloses the package according to claim 3, which contains more than 3000 lineal meters of material, but It would have been an obvious matter of design choice to vary the length and width of the package, since such a modification would have involved a mere change in size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art [MPEP § 2144.04].
As to claim 7. Chmielewski et al. in view of Lucast et al. and Mitchell et al., and Ducker et al.  discloses the continuous roll core materials packaging, although Chmielewski et al. in view of Lucast et al. and Mitchell et al., and Ducker et al. does not explicitly discloses the festooned package contains more than 2000 square meters, but It would have been an obvious matter of design choice to vary the length and width of the package, since such a modification would have involved a mere change in size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art [MPEP § 2144.04].
As to claim 13.    Chmielewski et al. in view of Lucast et al. and Mitchell et al., and Ducker et al. discloses the package of claim 1, where a diameter of one or more lattice segments of the pressure sensitive three-dimensional lattice structure is between 0.02 millimeters and 0.08 millimeters (see e.g. Lucast discloses generally, the diameter of the adhesive fibers used for the pressure sensitive adhesive fiber are 100 microns or less in diameter when formed by melt spinning type processes, preferably 50 microns or less in line 45-50 in column 12. The range of 0.02 millimeters and 0.08 millimeters corresponds to 20 micron to 80 micron. Thus 100 microns or less in diameter in Lucast et al. overlaps with claimed 20 micron to 80 micron)
As to claim 15.    Chmielewski et al. in view of Lucast et al. and Mitchell et al., and Ducker et al.. discloses the package of claim 1, where the laminated material has a thickness of less than 1 millimeter (see e.g. Chmielewski et al. discloses absorbent laminate can have a thickness of about 0.5-1.1 mm in claim 7, furthermore as discussed in claim 1, the package can further be more compressed or thickness can be more reduced based on teaching of Ducker et al). 
As to claim 16.    Chmielewski et al. in view of Lucast et al. and Mitchell et al., and Ducker et al. discloses the package of claim 1, where the particulate comprises super absorbent particles (SAP), and where the particulate includes 98% SAP by weight (see e.g. Mitchell et al. (US20070250024) discloses a continuous core sheet comprising superabsorbent particulate/polymer for absorptive pad in Par. 51, where a mixture of the particulate (see e.g. preferably 50%-100%, by weight superabsorbent particles in Par. 51))
As to claim 17.    Chmielewski et al. in view of Lucast et al. and Mitchell et al., and Ducker et al. discloses the package of claim 1, wherein the mixture of the particulate and the adhesive fibers covers approximately an entirety of a first surface of the layer of tissue and a second surface of the second layer of tissue (see e.g. Chmielewski discloses SAP 202, adhesive 210/212 on both side of the SAP cover the entirety of the exterior tissue layers 208/206 in Fig 9. Adhesive applied at high coverage wherein the width of the applied region can be varied depending upon on the overall size of the diaper and absorbent core I line 60-68 in column 21 of Chmielewski et al. Thus it would have been obvious for a person with ordinary skills in the art to apply the adhesive fiber and particulate matrix of Chmielewski et al. in view of Lucast et al. and Mitchell et al., and Ducker et al. at approximately entirety of the tissue layer in order to enable the entire core to have liquid absorbance capacity for absorbent article such as diaper). 
As to claim 19.    Chmielewski et al. in view of Lucast et al. and Mitchell et al., and Ducker et al. discloses the package of claim 1, where the pressure sensitive three-dimensional lattice structure is configured to form one or more new bonds over time while the laminated material is within the package (see e.g. discussion of claim 1 wherein Lucast et al. discloses pressure sensitive adhesive fiber, and Ducker et al. discloses the absorbent core is compressed during packaging. Thus pressure sensitive fiber will form new bond under pressure or compression force)
As to claim 20. Chmielewski et al. in view of Lucast et al. and Mitchell et al., and Ducker et al. discloses the package of claim 19, where the one or more new bonds are formed without application of direct pressure to the laminated material (see e.g. discussion of claim 1 wherein Lucast et al. discloses pressure sensitive adhesive fiber, and Ducker et al. discloses the absorbent core is compressed during packaging. Thus pressure sensitive fiber will form new bond by the compression force within the package without using external direct pressure to the laminate materials). 
As to claim 21. Chmielewski et al. in view of Lucast et al. and Mitchell et al., and Ducker et al. disclose the package of claim 1, wherein the mixed layer consists essentially of the particulate and the adhesive fibers (see e.g. Mitchell et al. discloses core can comprise preferably 50%-100%, by weight superabsorbent particles in Par. 51, and 0%-50% by weight of adhesives in Par. 51).
As to claim 22. Chmielewski et al. in view of Lucast et al. and Mitchell et al., and Ducker et al. disclose the package of claim 1, wherein the mixed layer consists of the particulate and the adhesive fibers (see e.g. Mitchell et al. discloses core can comprise preferably 50%-100%, by weight superabsorbent particles in Par. 51, and 0%-50% by weight of adhesives in Par. 51).

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chmielewski et al. (US 6632209), Lucast et al. (US6198016), Mitchell et al. (US20070250024) and Ducker et al. (US20040087928), and further in view of Otsuka et al. (US 20050255297)
As to claim 14.    Chmielewski et al. in view of Lucast et al. and Mitchell et al., and Ducker et al. does not disclose the package of claim 1, where densification in the package is accomplished through interlocking and nesting of rough surfaces of adjacent tissue layers of the laminated material within the package.
Otsuka et al. discloses bulk sheet of absorbent article laminate wherein the layers are interlocking and nesting of rough surface of adjacent exterior layers so that such roughed three dimensionally uneven profile can retain stable shape retention(see e.g. Fig 1-2, Par. 1, Par. 20, Par. 43)
Both Chmielewski et al. in view of Lucast et al. and Mitchell et al., and Ducker et al. and Otsuka et al. are analogous in the field of bulk sheet of absorbent article laminate, it would have been obvious for a person with ordinary skills in the art to modify the exterior layer of the absorbent Chmielewski et al. in view of Lucast et al. and Mitchell et al., and Ducker et al. through interlocking and nesting as taught by Otsuka et al. in order to keep the three dimensional structure to retain stable shape for a packaged roll as suggested by Otsuka et al and space saving. 

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chmielewski et al. (US 6632209), Lucast et al. (US6198016), Mitchell et al. (US20070250024) and Ducker et al. (US20040087928), and further in view of Venturino et al. (US20070246147)
As to claim 18.    Chmielewski et al. in view of Lucast et al. and Mitchell et al., and Ducker et al. does not discloses the package of claim 1, where a first surface of the layer of tissue has a first surface area that is less than a second surface area of a second surface of the second layer of tissue, and where the mixture of the particulate and the adhesive fibers covers approximately an entirety of the first surface and less than an entirety of the second surface.
Venturino et al. discloses absorbent core 28 is desired to be stabilized within a wrap that is defined by first tissue web 22 and second tissue web 30, wherein the wrap section of the first web 22 may be folded and overlaid upon the absorbent core web 28 and joined to the forming section as described herein to create the absorbent composite web 32(see e.g. Par. 79, first web and second web are tissue webs and maybe joined with adhesive in Par. 13). Venturino et al. discloses In various embodiments, portions the absorbent composite web 32, such as the first web 22 and/or the second web 30, may be folded to seal the edges of the absorbent core web 28(see e.g. Par. 48). In some embodiments, the marginal areas 42 of the first web 22 may be folded around the absorbent core web 28 and joined to the second web 30 to seal the lateral edges 78 of the absorbent core web 28.  In some embodiments, the marginal areas 42 of the second web 30 may be folded around the absorbent core web 28 and joined to the first web 22 to seal the lateral edges 78 of the absorbent core web 28(see e.g. Par. 77). Venturino et al. discloses by tissue wrapping absorbent core, a stabilized absorbent core wherein structural breakdowns, superabsorbent shifting, and superabsorbent migration are believed to be limited(see e.g. Par. 108). As the result of the tissue wrapping, the wrapping tissue will be bigger in dimension and bigger surface area than the tissue that do not wrap around absorbent core. Furthermore, as discussed in claim 17, that the absorbent core will be cover approximately an entirety of the defaulted unwrapping tissue that is smaller in dimension and surface area. 
Both Chmielewski et al. in view of Lucast et al. and Mitchell et al., and Ducker et al., and Venturino et al. are analogous in the field of absorbent laminate has upper tissue substrate and lower tissue substrate wherein SAP is in the middle as the core, it would have been obvious for a person with ordinary skills in the art to modify the first and second tissue substrate of Chmielewski et al. in view of Lucast et al. and Mitchell et al., and Ducker et al.  such that one of the two tissue substrate wrap or fold at the absorbent core edge and sealed at the edge as taught by Venturino et al. in order to contain the superabsorbent in place and stabilizing absorbent core avoiding structural breakdown, superabsorbent shifting, or superabsorbent migration as suggested by Venturino et al. 

Response to Arguments
Applicant's arguments filed 8/2/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect reference Rangachari have been considered but are moot because the new ground of rejection does not rely on Rangachari et al. applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
The Objection are withdrawn due to applicant’s amendments. 

Claims 1, 3-6, 13, 15-17, 19, and 20
Applicant argues the cited portions of Chmielewski, Rangachari, and Lucast, individually or in combination, fail to disclose “the Material Density of the laminated material in the package is more than 1.5 times the Density of the laminated material after removing it from the package.” 
Nevertheless, in an effort solely to expedite prosecution, claim 1 is amended to recite “where the mixed layer is free of cellulosic or synthetic fibrous additives.” Chmielewski discloses “a folded laminated comprising three layers, including an upper layer, a lower layer and a central fibrous layer.” Chmielewski at Abstract. This central fibrous layer includes an adhesive, SAP, and additional fibrous additives—that are separate from the adhesive and SAP. 
Examiner respectfully disagrees:
Mitchell et al. (US20070250024) discloses a continuous core sheet comprising superabsorbent particulate/polymer for absorptive pad in Par. 51, where a mixture of the particulate (see e.g. preferably 50%-100%, by weight superabsorbent particles in Par. 51) and the adhesive (0%-50% by weight of adhesives in Par. 51) form a three-dimensional lattice structure where the particulate is suspended within a matrix(see e.g. Fig 5a-5b, interpenetrating polymer network (IPN) in Par. 72), and where the mixed layer is free of cellulosic or synthetic fibrous additives(see e.g. 100% of superabsorbent polymer in Par. 32)
Ducker et al. (US20040087928) discloses It is recognized that collection of material having various basis weights, densities, or compositions upon the web may cause problems when the collection of material involves satisfactorily layering the wide web, or multiple web segments made from the wide web, into a bundle such as by winding onto a roll or spool, or by festooning.  Bundling of non-woven material, such as by winding or festooning, is often referred to as "packaging" in the art of non-woven manufacture in Par. 60
Ducker et al. discloses preformed cores can be of relatively high density and this has a positive impact on shipping cost.  With high density preformed cores, the core material and the finished cores are of similar density, in the range of 0.25 g/cm.sup.3 to 0.50 g/cm.sup.3, and the high density cores are very attractive from the standpoint of shipping and storage relative to preformed cores of lower density.  Since the customer, typically a retailer, has a great deal to say about the value of a product and is interested in reducing its storage costs and shelf space requirements, it is even more advantageous to have a high density core in a finished absorbent article in Par. 9. 
Both Chmielewski et al. in view of Lucast et al. and Mitchell et al., and Ducker et al. are analogous in the field of continuous absorbent core package, it would have been obvious for a person with ordinary skills in the art to modify the continuous absorbent package of Chmielewski et al. in view of Lucast et al. and Mitchell et al. to be winded roll, spool or festoon with higher density, thinner thickness as taught by Ducker et al. in order to achieved desired density with reduced storage space requirement as suggested by Ducker et al. 
Chmielewski et al. in view of Lucast et al. and Mitchell et al., and Ducker et al. discloses a same winded compressible package comprising adhesive fiber lattice ( have air pocket as the result) with SAP embedded within as the instant application, wherein the density will be increased as the result of space saving. It would have been obvious for a person with ordinary skills in the art to adjust the pressure during winding roll of the package roll of Chmielewski et al. in view of Lucast et al. and Mitchell et al., and Ducker et al. to as high as permuted in order to achieve as high density as possible in order to maximize the space savings suggested by Ducker et al. 
Furthermore, the instant application disclose the package roll density of 0.25 g/cc with a starting density of 0.15 g/cc and achieve density ratio of 1.7 by adjusting pressure in Par. 126. Table 3. Par. 64. By comparison, Chmielowski et al. discloses the absorbent core according to the preferred embodiments of the present invention includes an absorbent layer having an average density of from about 0.10 to about 0.40 grams per cubic centimeter. Ducker et al. discloses preformed cores can be of relatively high density and this has a positive impact on shipping cost.  With high density preformed cores, the core material and the finished cores are of similar density, in the range of 0.25 g/cm.sup.3 to 0.50 g/cm.sup.3 in Par. 9. Both starting core density and winded core density overlap with the instant application. 
Thus claim limitation “Material Density of the laminated material in the package is more than 1.5 the Density of the laminated material after removing it from the package” is met. 
Applicant’s argument is not persuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wisneski et al. (US20070044903)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066. The examiner can normally be reached M, Tue, Thur 8-5, Wed 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG GUO/           Examiner, Art Unit 1783